In an action, inter alia, to recover damages for breach of contract, the defendants Harris Litwak and Irving J. Litwak appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Le-Vine, J.), dated June 12, 2001, as denied their motion for summary judgment dismissing the complaint insofar as asserted against them, and the plaintiff cross-appeals from the same order.
Ordered that the cross appeal by the plaintiff is dismissed as abandoned, without costs or disbursements (see 22 NYCRR 670.8 [a], [c]); and it is further,
Ordered that the appeal from the order is dismissed, without costs or disbursements.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501 [a] [1]; Con-Solid Contr. Co. v Litwak, 298 AD2d 544 [decided herewith]). Ritter, J.P., Feuerstein, Adams and Mastro, JJ., concur.